         Case 3:19-cv-00365 Document 12 Filed on 12/20/19 in TXSD Page 1 of 1
                                                                                       United States District Court
                                                                                         Southern District of Texas

                                                                                            ENTERED
                                                                                         December 20, 2019
                            UNITED STATES DISTRICT COURT
                                                                                         David J. Bradley, Clerk
                             SOUTHERN DISTRICT OF TEXAS
                                GALVESTON DIVISION

STATE OF TEXAS, et al,                            §
                                                  §
           Plaintiffs,                            §
VS.                                               § CIVIL ACTION NO. 3:19-CV-365
                                                  §
ALEX M. AZAR II, et al,                           §
                                                  §
           Defendants.                            §

                                             ORDER

          The Court has considered Plaintiffs’ request for a pre-motion conference. Dkt. 11. The

Court finds that, under the circumstances of this case, the requested pre-motion conference is not

necessary at this time.

          The Court GRANTS Plaintiffs’ request to file a motion for summary judgment. Plaintiffs

may file a joint motion of up to 50 pages in length. Defendants’ response may also be up to 50

pages in length and will be due no sooner than 21 days after they have answered the lawsuit.

Plaintiffs may file a reply of up to 25 pages in length no later than seven days after the response is

filed.

          SIGNED at Galveston, Texas, this 20th day of December, 2019.




                                               ______________________________________
                                                      JEFFREY VINCENT BROWN
                                                   UNITED STATES DISTRICT JUDGE




1/1
